
	
		II
		110th CONGRESS
		1st Session
		S. 932
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 20, 2007
			Mrs. Lincoln (for
			 herself, Mr. Specter,
			 Mr. Menendez, Mr. Ensign, Mr.
			 Harkin, Mr. Burr, and
			 Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to authorize physical therapists to evaluate and treat Medicare
		  beneficiaries without a requirement for a physician referral, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Patient Access to Physical
			 Therapists Act of 2007.
		2.Access to outpatient physical therapy
			 services for medicare beneficiaries as authorized by State law
			(a)In general
				(1)Elimination of required physician
			 referral
					(A)Definition of outpatient physical therapy
			 servicesSection 1861(p) of
			 the Social Security Act (42 U.S.C.
			 1395x(p)) is amended—
						(i)in the matter preceding paragraph (1), by
			 striking as an outpatient;
						(ii)by amending paragraph (1) to read as
			 follows:
							
								(1)who is an outpatient,
				and
								;
						(iii)in paragraph (2)—
							(I)by striking physician (as so
			 defined) or by a qualified physical therapist and inserting
			 physician (as defined in paragraph (1), (3), or (4) of subsection (r))
			 or by a qualified physical therapist (as defined in section 1861(ccc));
			 and
							(II)by inserting or a qualified physical
			 therapist (as so defined) after physician (as so
			 defined);
							(iv)in paragraph (4)(A)(ii), by striking
			 one or more and all that follows through agency)
			 and; and
						(v)by amending the fifth sentence to read as
			 follows: “Nothing in this subsection shall be construed as authorizing the
			 provision of services in a State that a qualified physical therapist is not
			 authorized to provide in the State in accordance with State law (or the State
			 regulatory mechanism provided by State law).
						(B)Conforming amendmentsSection 1835(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395n(a)(2)) is amended—
						(i)in the matter preceding subparagraph (A),
			 by inserting , or in the case of outpatient physical therapy services
			 (as described in subparagraph (C)) and physical therapy services furnished as
			 comprehensive outpatient rehabilitation facility services (described in
			 subparagraph (E)), a qualified physical therapist, after a
			 physician;
						(ii)in subparagraph (C)—
							(I)in the matter preceding clause (i), by
			 striking or outpatient occupational therapy services;
							(II)in clause (i), by striking or
			 occupational therapy services, respectively, and inserting ,
			 and;
							(III)in clause (ii), by striking or
			 qualified occupational therapist, respectively,; and
							(IV)beginning in clause (ii), by striking
			 by a physician, and (iii) and all that follows and inserting
			 by a physician or a qualified physical therapist;;
							(iii)in subparagraph (D)—
							(I)in the matter preceding clause (i), by
			 striking outpatient speech pathology services and inserting
			 outpatient occupational therapy services or outpatient speech-language
			 pathology services;
							(II)in clause (i), by striking needed
			 speech pathology services and inserting needed occupational
			 therapy services or speech-language pathology services, respectively;
			 and
							(III)in clause (ii), by striking speech
			 pathologist and inserting occupational therapist or
			 speech-language pathologist, respectively,; and
							(iv)in subparagraph (E)—
							(I)in clause (ii), by inserting (or, in
			 the case of comprehensive outpatient rehabilitation facility services
			 consisting of physical therapy services, by a qualified physical
			 therapist) after physician; and
							(II)in clause (iii), by inserting in the
			 case of comprehensive outpatient rehabilitation facility services not
			 consisting of physical therapy services, before such
			 services.
							(2)Definition of qualified physical
			 therapistSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x)
			 is amended by adding at the end the following new subsection:
					(ccc)Qualified physical
		  therapistThe term qualified physical
				therapist means an individual who is licensed as a physical therapist by
				the State in which such individual is practicing and who meets the applicable
				requirements under paragraph (1) or (2):
							(1)With respect to individuals graduating from
				a professional physical therapy education program on or after January 1, 2003,
				the individual—
								(A)has received a master’s or doctoral degree
				from a professional physical therapy education program that has been accredited
				by a national physical therapy education accreditation agency recognized by the
				Secretary of Education; or
								(B)has graduated from a professional physical
				therapy education program outside the United States with a curriculum that is
				substantially equivalent (as determined by an accreditation agency described in
				subparagraph (A)) to the curricula of programs for professional physical
				therapy education programs in the United States that are accredited by such an
				accreditation agency.
								(2)With respect to individuals licensed as
				physical therapists by a State before 2003, the individual was, or upon
				application to the Secretary could have been, qualified under regulations of
				the Secretary in effect before such date to furnish physical therapy services
				under this title, as determined by the
				Secretary.
							.
				(b)Preserving existing law for outpatient
			 occupational therapy services
				(1)DefinitionSection 1861(g) of the
			 Social Security Act (42 U.S.C.
			 1395x(g)) is amended to read as follows:
					(g)Outpatient occupational
		  therapy servicesThe term outpatient occupational
				therapy services means occupational therapy services furnished by a
				provider of services, a clinic, a rehabilitation agency, or a public health
				agency, or by others under an arrangement with, and under the supervision of,
				such a provider, clinic, rehabilitation agency, or public health agency to an
				individual as an outpatient—
							(1)who is under the care of a physician (as
				defined in paragraph (1), (3), or (4) of subsection (r));
							(2)with respect to whom a plan prescribing the
				type, amount, and duration of occupational therapy services that are furnished
				to such individual has been established by a physician (as so defined) or by an
				occupational therapist and is periodically reviewed by a physician (as so
				defined);
							excluding, however—(3)any item or service if it would not be
				included under subsection (b) if furnished to an inpatient of a hospital;
				and
							(4)any such service—
								(A)if furnished by a clinic, rehabilitation
				agency, or by others under arrangements with such clinic or agency, unless such
				clinic or rehabilitation agency—
									(i)provides an adequate program of
				occupational therapy services for outpatients and has the facilities and
				personnel required for such program or required for the supervision of such a
				program, in accordance with such requirements as the Secretary may
				specify;
									(ii)has policies, established by a group of
				professional personnel, including one or more occupational therapists, to
				govern the services (referred to in clause (i)) it provides;
									(iii)maintains clinical records on all
				patients;
									(iv)if such clinic or agency is situated in a
				State in which State or applicable local law provides for the licensing of
				institutions of this nature—
										(I)is licensed pursuant to such law, or
										(II)is approved by the agency of such State or
				locality responsible for licensing institutions of this nature, as meeting the
				standards established for such licensing; and
										(v)meets such other conditions relating to the
				health and safety of individuals who are furnished services by such clinic or
				agency on an outpatient basis, as the Secretary may find necessary, and
				provides the Secretary on a continuing basis with a surety bond that is not
				less than $50,000; or
									(B)if furnished by a public health agency,
				unless such agency meets such other conditions relating to the safety of
				individuals who are furnished services by such agency on an outpatient basis,
				as the Secretary may find necessary.
								The term outpatient
				occupational therapy services also includes occupational therapy
				services furnished an individual by an occupational therapist (in the office of
				the occupational therapist or in such individual’s home) who meets licensing
				and other standards prescribed by the Secretary in regulations, otherwise than
				under an arrangement with and under the supervision of a provider of services,
				clinic, rehabilitation agency, or public health agency, if the furnishing of
				such services meets such conditions relating to health and safety as the
				Secretary may find necessary. In addition, such term includes occupational
				therapy services that meet the requirements of the first sentence of this
				subsection except that they are furnished to an inpatient of a hospital or
				extended care facility. Nothing in this subsection shall be construed as
				requiring, with respect to outpatients who are not entitled to benefits under
				this title, an occupational therapist to provide outpatient occupational
				therapy services only to outpatients who are under the care of a physician or
				pursuant to a plan of care established by a physician. The Secretary may waive
				the requirement of a surety bond under paragraph (4)(A)(v) in the case of a
				clinic or agency that provides a comparable surety bond under State
				law..
				(2)Conforming amendments
					(A)Scope of benefitsSection 1832(a)(2)(C) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(C)) is amended by striking such sentence applies through the
			 operation of section 1861(g)) and inserting the second sentence
			 of section 1861(g) applies).
					(B)Payment of benefitsSection 1833(g)(3) of the
			 Social Security Act (42 U.S.C.
			 1395l(g)(3)) is amended by striking section
			 1861(p) and all that follows through section 1861(g) and
			 inserting section 1861(g) (but not described in subsection
			 (a)(8)(B)).
					(C)Provider claims proceduresThe second sentence of section 1835(a) of
			 the Social Security Act (42 U.S.C.
			 1395n(a)) is amended—
						(i)by striking section 1861(p)(4)(A)
			 (or meets the requirements of such section through the operation of section
			 1861(g)) and inserting section 1861(p)(4)(A) or section
			 1861(g)(4)(A);
						(ii)by striking section 1861(p)(4)(B)
			 (or meets the requirements of such section through the operation of section
			 1861(g)) and inserting section 1861(p)(4)(B) or section
			 1861(g)(4)(B); and
						(iii)by striking (as therein defined) or
			 (through the operation of section 1861(g)) with respect to the furnishing of
			 outpatient occupational therapy services and inserting (as
			 defined in section 1861(p)) or outpatient occupational therapy services (as
			 defined in section 1861(g)), respectively.
						(D)Agreements with providersSection 1866(e)(1) of the
			 Social Security Act (42 U.S.C.
			 1395cc(e)(1)) is amended—
						(i)by striking section 1861(p)(4)(A)
			 (or meets the requirements of such section through the operation of section
			 1861(g)) and inserting section 1861(p)(4)(A) or section
			 1861(g)(4)(A);
						(ii)by striking section 1861(p)(4)(B)
			 (or meets the requirements of such section through the operation of section
			 1861(g)) and inserting section 1861(p)(4)(B) or section
			 1861(g)(4)(B); and
						(iii)by striking (as therein defined) or
			 (through the operation of section 1861(g)) with respect to the furnishing of
			 outpatient occupational therapy services and inserting (as
			 defined in section 1861(p)) or outpatient occupational therapy services (as
			 defined in section 1861(g)), respectively.
						(c)Separate statutory treatment for outpatient
			 physical therapy services and outpatient speech-language pathology
			 services
				(1)Scope of benefitsSection 1832(a)(2)(C) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(C)), as amended by subsection (b)(2)(A), is amended—
					(A)by striking and outpatient
			 and inserting , outpatient; and
					(B)by inserting before the semicolon the
			 following: , and outpatient speech-language pathology
			 services.
					(2)Payment of benefitsSection 1833 of the
			 Social Security Act (42 U.S.C.
			 1395l) is amended—
					(A)in subparagraphs (A) and (B) of subsection
			 (a)(8), by striking services, (which includes outpatient speech-language
			 pathology services) and outpatient occupational therapy services each
			 place it appears and inserting services, outpatient occupational therapy
			 services, and outpatient speech-language pathology services; and
					(B)in subsection (g), by adding at the end the
			 following new paragraph:
						
							(6)Subject to paragraph (5), in the case of
				speech-language pathology services (of the type described in section
				1861(ll)(4) (but not described in subsection (a)(8)(B)) and speech-language
				pathology services of such type that are furnished by a physician or as
				incident to physicians’ services), with respect to expenses incurred in any
				calendar year, no more than the amount specified in paragraph (2) for the year
				shall be considered as incurred expenses for purposes of subsections (a) and
				(b).
							.
					(3)Provider claims proceduresThe second sentence of section 1835(a) of
			 the Social Security Act (42 U.S.C.
			 1395n(a)), as amended by subsection (b)(2)(C), is amended—
					(A)by striking or section
			 1861(g)(4)(A) and inserting , section 1861(g)(4)(A), or section
			 1861(ll)(5)(A);
					(B)by striking or section
			 1861(g)(4)(B) and inserting , section 1861(g)(4)(B), or section
			 1861(ll)(4)(B)(ii)(II); and
					(C)by striking or outpatient
			 occupational services (as defined in section 1861(g)) and inserting
			 , outpatient occupational services (as defined in section 1861(g)), or
			 outpatient speech-language pathology services (as defined in section
			 1861(ll)(4)(A)).
					(4)Agreements with providersSection 1866(e)(1) of the
			 Social Security Act (42 U.S.C.
			 1395cc(e)(1)), as amended by subsection (b)(2)(D), is amended—
					(A)by striking “or section 1861(g)(4)(A)” and
			 inserting 1861(g)(4)(A), or section 1861(ll)(5)(A);
					(B)by striking or section
			 1861(g)(4)(B) and inserting , section 1861(g)(4)(B), or section
			 1861(ll)(4)(B)(ii)(II); and
					(C)by striking or outpatient
			 occupational services (as defined in section 1861(g)) and inserting
			 , outpatient occupational services (as defined in section 1861(g)), or
			 outpatient speech-language pathology services (as defined in section
			 1861(ll)(4)(A)).
					(5)DefinitionsSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x)
			 is amended—
					(A)in subsection (p), by striking the fourth
			 sentence;
					(B)in subsection (s)(2)(D), by striking
			 services and outpatient occupational therapy services and
			 inserting services, outpatient occupational therapy services, and
			 outpatient speech-language pathology services; and
					(C)in subsection (ll), by adding at the end
			 the following new paragraphs:
						
							(4)(A)Subject to subparagraph (B), the term
				outpatient speech-language pathology services means
				speech-language pathology services that are furnished by a provider of
				services, a clinic, a rehabilitation agency, or a public health agency, or by
				others under an arrangement with, and under the supervision of, such provider,
				clinic, rehabilitation agency, or public health agency to an individual as an
				outpatient—
									(i)who is under the care of a physician (as
				defined in paragraph (1), (3), or (4) of subsection (r)); and
									(ii)with respect to whom a plan prescribing the
				type, amount, and duration of speech-language pathology services that are
				furnished to such individual has been established by a physician (as so
				defined) or by a qualified speech-language pathologist and is periodically
				reviewed by a physician (as so defined).
									(B)Such term does not include—
									(i)any item or service if it would not be
				included under subsection (b) if furnished to an inpatient of a hospital;
				or
									(ii)any item or service—
										(I)if furnished by a clinic, rehabilitation
				agency, or by others under arrangements with such clinic or agency, unless such
				clinic or rehabilitation agency meets the requirements of paragraph (5);
				and
										(II)if furnished by a public health agency,
				unless such agency meets such other conditions relating to the safety of
				individuals who are furnished services by such agency on an outpatient basis,
				as the Secretary may find necessary.
										(C)Such term also includes speech-language
				pathology services that meet the requirements of the preceding sentence except
				that they are furnished to an inpatient of a hospital or extended care
				facility. Nothing in this subsection shall be construed as requiring, with
				respect to outpatients who are not entitled to benefits under this title, a
				speech-language pathologist to provide outpatient speech-language pathology
				services only to outpatients who are under the care of a physician or pursuant
				to a plan of care established by a physician. The Secretary may waive the
				requirement of a surety bond under paragraph (5)(E) in the case of a clinic or
				agency that provides a comparable surety bond under State law.
								(5)A
				clinic or rehabilitation agency meets the requirements of this paragraph if
				it—
								(A)provides an adequate program of
				speech-language pathology services for outpatients and has the facilities and
				personnel required for such program or required for the supervision of such a
				program, in accordance with such requirements as the Secretary may
				specify;
								(B)has policies, established by a group of
				professional personnel, including one or more speech-language pathologists, to
				govern the services (referred to in subparagraph (A)) it provides;
								(C)maintains clinical records on all
				patients;
								(D)in the case of a clinic or agency that is
				situated in a State in which State or applicable local law provides for the
				licensing of institutions of this nature—
									(i)is licensed pursuant to such law, or
									(ii)is approved by the agency of such State or
				locality responsible for licensing institutions of this nature, as meeting the
				standards established for such licensing; and
									(E)meets such other conditions relating to the
				health and safety of individuals who are furnished services by such clinic or
				agency on an outpatient basis, as the Secretary may find necessary, and
				provides the Secretary on a continuing basis with a surety bond that is not
				less than
				$50,000.
								.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to items and services furnished on or after January 1,
			 2008.
			
